IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                              December 10, 2015 Session

 JAMES R. STERCHI, JR. v. LOUIS B. SAVARD, JR., AS EXECUTOR OF
             THE ESTATE OF L. BASIL SAVARD, SR.

                   Appeal from the Circuit Court for Bradley County
                     No. V12500     Don R. Ash, Senior Judge


              No. E2015-00928-COA-R3-CV-FILED-MARCH 11, 2016


THOMAS R. FRIERSON, II, J., concurring.

       I concur fully in the majority’s decision in this case. I write separately solely to
express my opinion that inasmuch as this action was initiated subsequent to July 1, 2011,
the standard of review for summary judgment delineated in Tennessee Code Annotated §
20-16-101 (Supp. 2015) applies. See Rye v. Women’s Care Ctr. of Memphis, MPLLC,
477 S.W.3d 235, 249 (Tenn. 2015) (noting that in contrast to the action in Rye, which
was initiated in 2009, Tenn. Code Ann. § 20-16-101 “applies to actions filed on or after
July 1, 2011.”) (citing Act of May 20, 2011, ch. 498, 2011 Tenn. Pub. Acts § 3 at 471).
The statute provides:

             In motions for summary judgment in any civil action in Tennessee,
      the moving party who does not bear the burden of proof at trial shall prevail
      on its motion for summary judgment if it:

             (1)    Submits affirmative evidence that negates an essential
                    element of the nonmoving party’s claim; or

             (2)    Demonstrates to the court that the nonmoving party’s
                    evidence is insufficient to establish an essential element of the
                    nonmoving party’s claim.

Tenn. Code Ann. § 20-16-101. See also Rye, 477 S.W.3d at 264 n.10 (stating that the
Rye majority analyzed the summary judgment standard “independent of and unrelated to
legislative action.”).

                                                _________________________________
                                                THOMAS R. FRIERSON, II, JUDGE